DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (WO 2015145736 A1, please note for citation purposes Examiner relied on US PGPUB 2017/0013237 A1 of the WO) and further in view of Onodera (JP 2007235655 A, for citation Examiner relied on English translation which is being attached of the JP)

As per claim 5, Ito discloses a monitoring system (Ito, Fig. 1 and 2A) comprising: 

a second camera configured to capture the first door and the second door of the vehicle (Ito, Fig. 1: shows plurality of camera 20A-27A for monitoring the doors and Fig. 2A:20B, and paragraph 72, discloses “the monitoring system 100 is required to display the videos (videos captured by the monitor cameras 20A to 27A in the embodiment) of areas around all the doorways (around the doors) which need monitoring upon getting on/off of passengers”); and 
a controller configured to acquire a video from the first camera and a video from the second camera and monitor states of the first camera and the second camera (Ito, paragraphs 60 and 68, discloses “In response to instruction of the server 50, the monitor PCs 40 to 43 execute the image processing such as expansion and trimming of the live videos and recorded videos captured by all the monitor cameras 20A to 27A, 20B to 27B”), wherein when the state of the first camera is normal, the controller trims an area around the first door in the video from the first camera and the controller trims an area around the second door in the video from the second camera (Ito, paragraphs 68, 72 and 73, discloses “Each section is trimmed from the video captured by the monitor cameras into necessary rectangular regions for display (see trimming frame 68 of FIG. 5A)”), and 

Onodera discloses when the state of the first camera is abnormal (Onodera, paragraphs 25 and 29, discloses “when a failure occurs in a specific monitoring camera 10 to 32, and the monitoring camera in which the failure has occurred In order to supplement the imaging locations of 10 to 32 with the other monitoring cameras 10 to 32, it also has a function of performing pan / tilt / zoom control and the like of the other monitoring cameras 10 to 32”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito teachings by switching a camera when failure occur to another camera, as taught by Onodera.
The motivation would be to provide a low-cos and efficient video imaging control system capable of minimizing the lack of imaging targets (paragraph 10), as taught by Onodera.

As per claim 6, Ito in view of Onodera further discloses the monitoring system of claim 5, wherein when the state of the first camera is normal, the controller reverses a video of the second door trimmed in the video from the second camera (Ito, paragraphs 68, 72 and 73, discloses “Each section is trimmed from the video captured by the monitor cameras into necessary rectangular regions for display (see trimming frame 68 

As per claim 7, please see the analysis of claim 1.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SYED HAIDER/Primary Examiner, Art Unit 2633